O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT
                                                                                                                        FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                       for                                    EASTERN DISTRICT OF WASHINGTON


                                              Eastern District of Washington                                  May 03, 2019
                                                                                                                   SEAN F. MCAVOY, CLERK


U.S.A. vs.                     Estrada, Alberto                                        Docket No.                0980 4:18CR06038-004


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Daniel M. Manning, PRETRIAL SERVICES OFFICER presenting an official report upon the
conduct of defendant Alberto Estrada, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 1st day of August, 2018 under the
following conditions:

Condition # 9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled substances
defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal law. Defendant
may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under state law.

Special Condition #4: Defendant shall abstain totally from the use of alcohol.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                     (If short insert here; if lengthy write on separate sheet and attach.)


Violation #1: The defendant is considered to be in violation of his conditions of pretrial release by consuming cocaine on
or about April 13, 2019.

Violation #2: The defendant is considered to be in violation of his conditions of pretrial release by consuming alcohol on
or about April 13, 2019.

The conditions of release were reviewed with defendant on August 15, 2018. He acknowledged an understanding of his
conditions, which included condition number 9 and special condition number 4, as noted above.

Defendant contacted the undersigned officer on April 15, 2019, and reported that he had a urinalysis test at Merit on that
date and wanted to admit that he messed up over the weekend and used alcohol and cocaine. Defendant admitted to going
to a bar and consuming alcohol, which then led to him using cocaine. The urinalysis test was submitted and returned as
positive for cocaine on April 20, 2019.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                                          I declare under the penalty of perjury
                                                                                          that the foregoing is true and correct.
                                                                                          Executed on:          May 3, 2019
                                                                              by          s/Daniel M. Manning
                                                                                          Daniel M. Manning
                                                                                          U.S. Pretrial Services Officer
  PS-8
  Re: Estrada, Alberto
  May 3, 2019
  Page 2

THE COURT ORDERS

[ ;]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                      
                                                                      Date
